                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 WOODS SERVICES, INC.                                CIVIL ACTION

                    v.                               NO. 18-296

 DISABILITY ADVOCATES, INC., d/b/a
 Disability Rights New York


                            MEMORANDUM RE:
            DISPUTE CONCERNING CONFIDENTIALITY OF DOCUMENTS

Baylson, J.                                                                   October 10, 2018

I.     Introduction

       In this defamation suit, Plaintiff Woods Services, Inc. (“Plaintiff”) moves to compel

discovery from Defendant Disability Advocates, Inc. d/b/a Disability Rights New York

(“Defendant”).

       Although the parties have come to an agreement on this dispute, the Court will file this

memorandum as it may be a first determination of the confidentiality Defendant asserts is

required by congressional action.

II.    Relevant Factual and Procedural History

       A.        The Alleged Defamation

       This case arises from a public report (the “DRNY Report”) issued by Defendant on

October 30, 2017, detailing purported abuse and neglect of New York residents in the care of

Plaintiff, a provider of residential, educational, and clinical services to children and adults with

developmental disabilities.   (ECF 1, “Compl.” ¶ 1; ECF 42, “Am. Counterclaims” ¶ 16).

Defendant represents that it is a Protection and Advocacy System (“P&A System”), and alleges

that it is mandated by federal law to investigate allegations of abuse and neglect on behalf of


                                                 1
New York residents with disabilities. (Am. Counterclaims ¶ 12). According to Plaintiff, all

investigations and inquiries have generally found no basis for the DRNY Report’s allegations of

abuse and neglect. (Compl. ¶ 3). Plaintiff thus responded by posting to its website a document

entitled “Woods’ Response to the DRNY Report,” which Defendant alleges contained false,

misleading, and defamatory statements about Defendant and its staff. (Am. Counterclaims

¶¶ 17–19).

       Plaintiff filed its Complaint on January 24, 2018, bringing causes of action against

Defendant for defamation, commercial disparagement, intentional interference with contractual

relationships, and intentional interference with prospective contractual relationships. On June 4,

2018, Defendant timely answered Plaintiff’s Complaint and brought Counterclaims. (ECF 32).

Defendant amended its Counterclaims as a matter of course, pursuant to Fed. R. Civ. P.

15(a)(1)(B). The Amended Counterclaims allege defamation, retaliation under the Americans

with Disabilities Act and Section 504 of the Rehabilitation Act, common law abuse of legal

process, and violation of New York’s Anti-SLAPP law.

       B.      Discovery Dispute About Confidentiality of Defendant’s Records

       On July 31, 2018, Plaintiff filed a Motion to Compel Production of Documents and

Information Withheld as Confidential.       (ECF 44, “Mot.”).      The Motion takes issue with

Defendant’s position that it need not respond to numerous of Plaintiff’s Interrogatories and

Document Requests on the basis of confidentiality. Plaintiff argues that Defendant must respond

to the discovery requests because the information is not protected by an evidentiary privilege,

because Plaintiff’s own confidentiality obligations obviate any concerns regarding the subject

matter at issue, and because the Court’s pre-existing protective order is sufficient to protect the

sensitive information. Id.



                                                2
        In response, Defendant argues that Plaintiff has not made a good faith effort to resolve

the dispute, the Motion to Compel is premature, and the scope of Defendant’s confidentiality

obligations should bar Plaintiff’s sought-after discovery. (ECF 47, “Opp.”). Defendant contends

that this case presents a novel issue of first impression—whether a residential facility for people

with disabilities can obtain in litigation records and documents from a P&A System when that

P&A System previously investigated the facility and is currently monitoring that facility. (Id. at

6). Defendant explains the origins, structure, and purpose of P&A Systems in order to add some

weight to its position that it should not have to disclose the information it collected in the course

of its investigation. (Id. at 9–11). In particular, Defendant points to regulations issued by the

Department of Health and Human Services, specifically 45 C.F.R. § 1326.28, and confidentiality

regulations issued pursuant to the Protection and Advocacy for Mentally Ill Individuals Act, 42

U.S.C. § 10801 et seq. (“PAIMI”), specifically 42 C.F.R. § 51.45. (Id. at 15–17).

        This Court held oral argument on the Motion to Compel on Thursday, September 20,

2018.

III.    Legal Standard

        Pursuant to Federal Rule of Civil Procedure 37, parties may move for an order

compelling discovery. “Parties may obtain discovery regarding any nonprivileged matter that is

relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). Further, rulings regarding

the proper scope of discovery, and the extent to which discovery may be compelled, are matters

consigned to the court’s discretion and judgment. Thus, it has long been held that decisions

regarding Rule 37 motions are “committed to the sound discretion of the district court.”

DiGregorio v. First Rediscount Corp., 506 F.2d 781, 788 (3d Cir. 1974). Similarly, issues

relating to the scope of discovery permitted under Rule 26 also rest in the sound discretion of the

court. Wisniewski v. Johns-Manville Corp., 812 F.2d 81, 90 (3d Cir. 1987). Accordingly, a
                                                 3
court’s decision regarding the conduct of discovery, and whether to compel disclosure of certain

information, will be disturbed only upon an abuse of discretion. Marroquin-Manriquez v. I.N.S.,

699 F.2d 129, 134 (3d Cir. 1983).

IV.    Discussion

       The Third Circuit has held that “[s]tatutory provisions providing for duties of

confidentiality do not automatically imply the creation of evidentiary privileges binding on

courts.” See Pearson v. Miller, 211 F.3d 57, 68 (3d Cir. 2000). In Pearson, a child-services

organization opposed a motion to compel discovery regarding the organization’s knowledge

about a foster child’s violent sexual propensities because Pennsylvania’s Child Protective

Services Law, 23 Pa. Cons. Stat. § 6301 et seq., and Juvenile Act, 42 Pa. Cons. Stat. § 6501 et

seq., mandated that the organization keep the records confidential. 1 Noting that neither statute

contained the word “privilege,” the Third Circuit held that the organization could not shield itself

from the requested discovery. Id. at 68. Confidentiality provisions in federal statutes have

likewise been found not to create a privilege from discovery obligations. See Lei Ke v. Drexel

Univ., No. 11-6708, 2014 WL 1100179, at *5 (E.D. Pa. Mar. 20, 2014) (explaining that records

protected from disclosure under the Family Education Rights and Privacy Act are not

“privileged” and that a court must undertake a “balancing test” to determine whether the records

should be withheld in discovery).       Even regulations promulgated pursuant to the Health

Insurance Portability and Accountability Act (“HIPAA”) allow a party to produce confidential

information “[i]n response to a subpoena, discovery request, or other lawful process” provided


1
        The foster child at issue in Pearson had waived his confidentiality interests and the child-
services organization was therefore arguing that the Court should recognize a privilege to keep
the organization itself from being compelled to produce information about the child’s behavior.
Id. at 69.



                                                 4
that “reasonable efforts have been made by such party to secure a qualified protective order.” 45

C.F.R. § 164.512(e)(1)(ii)(B).

       Despite these sources, including a precedential Third Circuit case, Defendant asks this

Court to divine an absolute privilege from the confidentiality provisions of two federal

regulations—45 C.F.R. § 1326.28 and 42 C.F.R. § 51.45—because of Defendant’s status as a

P&A System. As this Court advised counsel at the oral argument, we decline to recognize such a

privilege, as a complete bar for discovery of the underlying information relevant to this case.

       Defendant relies on Disability Rights Wisconsin, Inc. v. State of Wisconsin Dept. of

Public Instruction, 463 F.3d 719 (7th Cir. 2006) to argue that P&A System records are entitled to

a “heightened level of confidentiality . . . above the general confidentiality contained in other

laws.” Opp. at 19. But Disability Rights, which analyzed whether a P&A System was entitled to

discovery of certain records maintained by the Wisconsin Department of Public Instruction, is

inapposite to Defendant’s case. Defendant is not seeking to obtain another party’s confidential

records, but rather is seeking to shield its own confidential records from the discovery process.

       There is no doubt that the records and information Defendant collects in the course of an

investigation are confidential and entitled to some protection.       Yet Defendant presents no

compelling reason why the protections already in place—namely, a Stipulated Protective Order

signed by this Court on July 12, 2018 (ECF 41)—are insufficient under the law. 2




2
         This Court is aware of only one prior decision addressing whether a P&A System can
resist the production of documents on the basis of regulatory confidentially provisions. See
Disability Law Center of AK, Inc. v. North Star Behavioral Health Sys., No. 3:07-cv-00062,
2008 WL 616054 (D. Alaska Mar. 3, 2008). Although the District of Alaska allowed the P&A
System to withhold certain documents on the basis of 42 C.F.R. § 51.45(a), id. at *4, the facts are
distinguishable from this case and the decision is inconsistent with Pearson.


                                                 5
          At oral argument, this Court directed the parties to attempt to agree on a written protocol

by which the information can be produced in a confidential manner. The parties submitted a

Stipulated Order memorializing their agreement, and the Court signed and entered the Order on

September 28, 2018.              (ECF 65).          To the extent the parties continue to dispute whether

Defendant’s records are discoverable, this Court will decide such disputes with the above

principles in mind.

                                                            BY THE COURT:


                                                            /s/ Michael M. Baylson

                                                            MICHAEL M. BAYLSON
                                                            United States District Court Judge




O:\CIVIL 18\18-296 Woods Services v Disability Advocates\18cv296 Memo re Mot to Compel.doc




                                                                6
